STANFORD, Justice.
This suit was instituted by West State Bank, appellant, against L. Poteet, appellee, to recover judgment on promissory note. The defendant answered by general denial and plea of payment alleging that by agreement of the parties appellee delivered to appellant certain properties and moneys which were to be taken by appellant in full settlement of the debt. The case was tried before a jury and the verdict of the jury was returned and received in open court on the 18th day of April, 1933. Judgment was entered thereon. On April 19, 1933, appellant filed a motion to set aside said verdict. On May 10, 1933, the appellant filed motion for new trial, which was by the court overruled and notice of appeal given.
The only complaint made by the appellant is that the charge of the court and the verdict of the jury were lost shortly after the jury’s verdict was returned and were never entered of record nor included in the transcript. Hence the appellant contends that the judgment of the trial court ought to be reversed. At the time the judgment of the trial court was entered, the trial judge, from other records in his possession and from his own recollection, was able to incorporate in the judgment a correct copy of the issues as submitted to the jury and the jury’s answers thereto. After the record was filed in this court, the original charge and the verdict of the jury were found and on proper orders from this court have been filed herein and made a part of the record.
Since the transcript has now been completed and the appellant does not assign any other error, the judgment of the trial court must be affirmed, and it is so ordered.